Citation Nr: 1641558	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to April 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The issue of entitlement to service connection for a right wrist disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that any cervical spine disability is etiologically related to any incident or injury incurred during the Veteran's active service.  

2.  The preponderance of evidence is against the finding that any lumbar spine disability is etiologically related to any incident or injury incurred during the Veteran's active service.  

3.  The preponderance of evidence is against the finding that any left hip disability is etiologically related to any incident or injury incurred during the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007 and in June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as arthritis and organic diseases of the nervous system, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of a showing of a current disability, service connection cannot be granted.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Cervical and Lumbar Spine Disabilities 

The Veteran contends that cervical lumbar spine disabilities are etiologically related to a fall during active service.  The Board finds that although the service medical records show that the Veteran was treated during active serve for issues associated with falling down a flight of stairs, the competent medical evidence of record demonstrates no etiological connection between current back and neck disabilities and the fall during service.  Therefore, as the preponderance of the competent medical evidence of record is against the finding that the Veteran's current disabilities are related to any in-service injury, the Veteran's claim for service connection must be denied. 

The service medical records show that in July 1974 the Veteran was seen for buttock pain and right leg pain after an injury a day earlier when she fell down a flight of stairs at the barracks.  It was noted that she bruised her right buttock, twisted her right ankle, and injured her coccyx.  The impression was slight tissue injury.  In August 1974, the Veteran was seen on several occasions for complaints of back pain after falling down seven steps and landing on her back two weeks earlier.  In September 1974, she was seen for complaints of right elbow and right wrist pain. 

During the course of the appeal, the Veteran underwent several VA examinations in July, August, and September 2008, and most recently in July 2014.  The Board finds that a close review of the VA medical evidence and VA examinations of record shows that the Veteran has cervical and lumbar spine disabilities.  The September 2008 VA examinations diagnosed cervical spondylosis and degenerative changes and lumbar degenerative changes with narrowing of the L4-L5 disc space.  However, the records, to include the September 2008 VA examination reports, do not provide any opinion with regard to the etiology of those disabilities. 

In April 2014, the Board remanded these claim to obtain an opinion regarding the nature and etiology of the neck and back disabilities.  The Veteran was provided another VA examination in July 2014 of the neck and back disabilities.  The VA examiner conducted an in-person examination of the Veteran's condition, and reviewed the claims file and medical history.  For both the cervical and lumbar spine disabilities, the VA examiner found X-ray evidence of degenerated changes, to include degenerate joint disease.  

The July 2014 examiner concluded the neither the currently diagnosed cervical or lumbar spine disabilities were related to any incident or injury from active duty.  In arriving at that conclusion, the VA examiner noted consideration of the Veteran's in-service fall and injury.  However, the examiner nonetheless opined that injury was unrelated to the current disabilities.  The examiner reasoned that since the Veteran's fall in 1974, and subsequent treatment for that injury, there had been no indication of recurrent issues, chronic symptoms, or diagnoses of disabilities related to the back or neck for several decades.  Specifically, the examiner noted that the medical evidence did not show any treatment or complaints for almost three decades after separation from service.  The examiner ultimately opined that the lumbar and cervical spine disabilities were age related degenerative changes, and not related to injuries during service.  

The Board notes the available evidence of record is silent for nearly thirty years after active service with regard to complaints, treatments, or diagnoses relating to the Veteran's back or neck.  That fact was corroborated by the Veteran at the June 2013 Board hearing.  When asked specifically whether she had any symptoms or sought treatment for the claimed conditions between separation from service and 2000, the Veteran stated she did not.  The Veteran, during that hearing, explicitly noted that she did not start experiencing problems with the claimed disabilities of the back and neck until after the year 2000. 

The Board acknowledges the Veteran's contentions that back and neck disabilities are related to a fall in service.  However, the Veteran's statements are considered lay evidence.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2015); Bruce v. West, 11 Vet. App. 405 (1998) (person that is not a medical expert is nevertheless competent to offer evidence of symptoms in support of a claim for increased rating); Layno v. Brown, 6 Vet. App. 465 (1994). 

Here, while the Board acknowledges that the Veteran is a registered nurse, with some knowledge of human anatomy and medicine, the Board finds that her testimony regarding the etiology of the claimed disabilities is less probative than that of the July 2014 VA examiner's opinion regarding nexus.  In evaluating the probative value of competent medical evidence, the value of medical opinion evidence depends on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Guerrieri v. Brown, 4 Vet. App. 467 (1993). The credibility and weight to be attached to opinions are within the province of the adjudicators.   Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's back and neck disabilities are more probative in that it was concluded after physical examination by a physician or medical doctor, which included radiological studies, and was informed and based on a review the entire claims file and medical history of the Veteran.  While the Veteran's opinion, may be informed by her professional medical knowledge from being a registered nurse, her expertise in the field of medicine is exceeded by that of the medical doctor who ultimately provided the VA examination.  The Veteran has not shown that she has specific expertise regarding pathology of orthopedic diseases and disabilities.  Therefore, the Board finds the opinions to not be in equipoise and that the July 2014 VA examination opinion is more probative and dispositive of the claim for service connection.  As the preponderance of the medical evidence is against the claim, service connection must be denied on a direct basis. 

The Board notes that service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. § 3.303(b) restricts itself to the chronic diseases found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease, the Board finds that continuity of symptomatology must be considered.  38 C.F.R. § 3.309(a) (2015).

However, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's arthritis of the back or neck disability arose during the presumptive period of one year after service or that arthritis of the back or neck has been ongoing since service.  Not only does a review of the medical records from that time not show any treatment or diagnosis for arthritis, but the Veteran herself explicitly denied any symptoms of problems related to the claimed disabilities until decades after separation from service.  Therefore, with no medical evidence of arthritis of the back or neck arising to a compensable degree within a year after service and no evidence of a continuity of symptomatology, the Veteran's claim for service connection on a presumptive basis for a chronic disability must also be denied. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  However, the Board finds that the preponderance of the evidence is against the claims for service connection and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Hip Disability 

The Veteran claims that she currently has a left hip disability that is the result of a fall during active service.  The Board finds that, while there is evidence of an in-service fall and subsequent treatment for a broken coccyx, the evidence of record shows that the Veteran currently has no diagnosable condition associated with the left hip.  Therefore, as the preponderance of evidence is against a finding that the Veteran has the claimed disability, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of record demonstrates no evidence of a diagnosis of any left hip disability.  An analysis of the service medical records, military personnel records, and post-service VA treatment records show no diagnosable disability or array of symptomology related to any left hip disabilities, to include VA examinations. 

Specifically, with regard to the claimed left hip disability, a close review of the medical evidence of record shows that at various points during the appeals period, the Veteran condition was noted to be painful and arthritic.  In a July 2008 VA medical record, the Veteran was diagnosed with degenerative changes of the sacroiliac joints.  However, a later radiological study conducted on the Veteran's hips in August 2008 was negative and noted the Veteran's hips to be normal.  The Board finds that the earlier July 2008 diagnosis does not show any radiological studies were conducted for that diagnosis.  When an examination was conducted with X-Ray results, presumably to confirm that diagnosis of degenerative changes, the tests were negative.  Therefore, as the subsequent August 2008 radiology results were negative for the Veteran's hips, the Board finds the earlier diagnoses to be inconclusive, and does not represent a diagnosis of an actual disability of which service connection may be granted.  Further testing disproved the suggested diagnosis and the Board finds that the diagnostic testing of X-rays, which found normal hips, is more conclusive than a diagnosis of arthritis made without X-rays.

In the Veteran's most recent VA examination in April 2014, the VA examiner again noted a normal left hip with no diagnosable disability.  That contemporaneous examination report noted a review of the Veteran's medical history to include the Veteran's service medical record, contemporaneous VA medical records, and past VA examinations.  However, after an in person examination of the Veteran that included a radiology study, which returned negative, the VA examiner concluded in the report that the Veteran's left hip was normal.

The Board acknowledges that the Veteran has claimed that she has a hip disability.  However, the Board finds that the Veteran, even considering her professional knowledge as a registered nurse, is not competent to provide a diagnosis for such a complex disability dealing with orthopedic disorders such as arthritis, which would require specialized medical equipment to visualize and diagnose.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the opinion of the VA examiner is more probative because of the greater expertise of the examiner and the examiner's access to X-rays to determine whether or not arthritis was present.  

The Board finds that the preponderance of the evidence is against a finding that there is a current left hip disability, as shown by the VA examinations and medical evidence of record.  While the Board acknowledges the Veteran's claims of pain on movement, pain does not, by itself, without a diagnosed or identifiable underlying malady, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Therefore, in the absence of competent evidence (medical diagnoses) of this nature, the threshold requirement for substantiating the claim for service connection is not met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against a finding that any disability of the left hip disability is present.  Therefore, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a lumbar spine disability is denied. 

Entitlement to service connection for a left hip disability is denied. 


REMAND

The Board finds that additional development is required for the claim for service connection for a right wrist disability before the Board.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Board finds that the most recent VA examination provided to the Veteran is incomplete.  In a July 2014 VA examination for the claimed disability, the VA examiner found no diagnosis for the Veteran's right wrist.  After conducting an in person examination to include radiology, the examiner concluded that the Veteran's right wrist was normal.  However, in arriving at that conclusion, the examiner did not provide any rationale as to why such condition was not considered a disability in light of previous diagnosis during the appeals period.  

Specifically, at a September 2008 VA neurological examination, the VA examiner noted that while there was no evidence of carpal tunnel syndrome, or any other neurological disabilities, the Veteran did have constant pain and numbness in her upper extremity, to include her right wrist.  The VA examiner noted a diagnosis of rheumatoid arthritis, with symptoms of extensive numbness and painful paresthesia of the hands.  That past diagnosis of a disability was not noted or discussed in the July 2014 examination report, to include reconciling that medical history with the VA examiner's contemporaneous conclusion.  Accordingly, the Board finds that the examiner's failure to discuss that past diagnosis makes the examination incomplete. 

Therefore, as the most recent July 2014 VA examination provided to the Veteran is incomplete, the Board finds that further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the claim must be remanded for an opinion for VA to fulfill the duty to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Obtain an addendum opinion from the examiner that conducted the July 2014 VA examination of the claimed right wrist disability.  The examiner must review the claims file and should note that review in the report.  The examiner's attention is specifically directed to the Veteran's VA medical records from September 2008, when the Veteran was diagnosed with rheumatoid arthritis.  The examiner is asked to reconcile any diagnosed disability or lack of diagnosed disability with the conclusions of the July 2014 examination and any previous right wrist disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current wrist disability, or any arthritis of the right wrist diagnosed during the appeals period, is related to service.  If the July 2014 examiner is not available, schedule the Veteran for an examination.  The examiner must review the claims file and should note that review in the report.  Any additional examinations or tests deemed necessary should be provided.  The rationale for all opinions expressed should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


